It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed on the authority of King, Gilbert & Warner v. Ship Building Co., 50 Ohio St., 320.
And coming now to render the judgment which the court of appeals should have rendered, it is hereby ordered and adjudged that the judgment of the court of common pleas herein be, and the same is hereby, reversed, and this cause is remanded'to. *586the court of common pleas with instructions to enter judgment in favor of the plaintiff in error herein against the board of education for the amount of its claim, as shown by its pleading,- with interest from January 22, 1914, and for further proceedings according to law.

Judgment reversed.

Nichols, C. J., Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.